 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GENOMMA LAB USA, INC.,

 

Plaintiff,

ORDER

-against-
14 Civ. 5831 (GBD) (GWG)

VENUS AMERICA CORPORATION, CARLOS :
CARRUITERO, and PRESTIGE UNIVERSAL MEDIA :
LLC, :

Defendants.

GEORGE B. DANIELS, United States District Judge:

Smith, Gambrell & Russell, LLP’s motion for its attorneys to withdraw as counsel to
Defendants Venus America Corporation, Carlos Carruitero, and Prestige Universal Media LLC is
GRANTED.

Dated: New York, New York

January 17, 2020
SO ORDERED.

¢ TN,
Gun 6 Dorh
CEPRGE B. DANIELS

ited States District Judge

 
